UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6857



JEFFREY ROY CROSBY,

                                              Plaintiff - Appellant,

          versus


ROBBIE BAIRD, United States Probation Officer;
WILLIAM DAY, Assistant United States Attorney;
KEVIN HARVEY, Special Agent; EDWARD SAVERANCE,
Senior United States Marshall; JOHN LAMBERT,
Administrator of Florence County Detention
Center; DAVID KNIGHT, South Carolina Law En-
forcement Division; DEBRA O. JACKSON, Attorney
at Law; DIXIE WELCH; WENDY COX; MICHAEL RAY;
VINCE FLAMINI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-98-2284)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jeffrey Roy Crosby, Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;
Clifford Leon Welsh, North Myrtle Beach, South Carolina; Susan
Taylor Wall, NEXSEN, PRUET, JACOBS, POLLARD & ROBINSON, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Roy Crosby appeals the district court’s order denying

relief on his complaint filed pursuant to 28 U.S.C. § 1331, 42

U.S.C. §§ 1983, 1985, 1986.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Crosby

v. Baird, No. CA-98-2284 (D.S.C. June 16, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2